Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 3-9, drawn to a transmissivity of the at least one of the grids and how it increases across the grid along a direction, classified in H01J 27/024.
II.	Claims 15-18 and 21-24, drawn to a surface processing apparatus/method, comprising: 
a processing chamber;
a substrate holder inside the processing chamber; and
a charged particle beam source arranged to output the charged particle beam towards the substrate holder in use;
wherein the substrate holder is configured to hold a substrate, in use, such that the plane of the substrate is non-orthogonal to the major axis of the charged particle beam, the substrate being tilted relative to the charged particle beam source in the first direction such that a first extremity of the substrate is located closer to the charged particle beam source than a second extremity of the substrate, opposite the first, the first extremity of the substrate being located on the same side of the charged particle beam as the first extremity of the at least one grid and the second extremity of the substrate being located on the same side of the charged particle beam as the second extremity of the at least one grid, respectively, classified in H01J 37/04
III.	Claim 28, drawn to a method of manufacturing a grid assembly for a charged particle beam source, comprising:

 (b)    for the selected tilt angle, determining the non-uniformity in charged particle current density of the charged particle beam output by the charged particle beam source using an arbitrary grid assembly along the first direction at the intersection with the substrate;
(c)    based on the determined non-uniformity and the arbitrary grid assembly, designing a grid template in which the transmissivity of the grid varies in the first direction so as to compensate for the determined non-uniformity in charged particle current density; and
(d)    making a grid assembly in which at least one of the grids is in accordance with the designed grid template, respectively, classified in H01J 37/09.

Note claims 2 and 10-11 will be examined if either group I or II is elected.

The inventions are distinct, each from the other, because of the following reasons:

Claim 1 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as determining a grid transmissivity of the at least one of the grids and how it increases across the grid along a direction.  See MPEP § 806.05(d).
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a substrate holder configured to hold a substrate, in use, such that the plane of the substrate is non-orthogonal to the major axis of the charged particle beam, the substrate being tilted relative to the charged particle beam source in the first direction such that a first extremity of the substrate is located closer to the charged particle beam source than a second extremity of the substrate, opposite the first, the first extremity of the substrate being located on the same side of the charged particle beam as the first extremity of the at least one grid and the second extremity of the substrate being located on the same side of the charged particle beam as the second extremity of the at least one grid, respectively.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 

Inventions III and (II or II) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881